                   Case 19-10953-CSS             Doc 11       Filed 05/01/19        Page 1 of 15




                              1N THE UNITED STATES BANKRUPTCY COURT

                                  FOR TIIE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11

KONA GRILL,INC., et al.,'                                  ) Case No.: 19-10953( )
                                                             Joint Administration Requested
                                    Debtors.               )


     IViO'I'IOI~T OF TI~~ DEI3'I'Ol2S I+OIZ INT'E1ZIIi~ AND FIIi~AL OI~D~ItS iJ1~1DE12
 SECTIONS 105,361,362,63,364, 1107 AND 1108 OF THE,BANKRUPTCY CODE AND
  FEDERAL RULE OF BANKRUPTCY PROCEDURE 6003(A)AUTHORIZING THE
         llEBTORS TO (I) R~IAINTAIN AND RENEW EXISTING INSURANCE
   POLICIES;(II) CONTINUE INSURANCE PREiVTIUM FINANCING PROGRAMS,
      (III)PAY INSURANCE PREMIUM FINANCING OBLIGATIONS ARISING
        THEREUNDER,AND(B)AUTHORIZING FINr~NCIAL INSTITUTIONS
                  TO HONOR ALL OBLIGATIONS RELATED THERETO


                   The above-captioned debtors and debtors in possession (the "Debtors") in these

chapter 11 cases, hereby move this Court (the "Motion") for entry of an interim and final order

(the "Order"), substantially in the form attached hereto as Exhibit D, pursuant to sections 105,

361, 362, 363, 364, 1107 and 1108 01'Chapter 11 of Title 11 ofthe United States Code, 11 U.S.C.

§§ 101, et seq. (the "Bankruptc,~") and Rule 6003 of the Federal Rules of Bankruptcy

Procedure (the `Bankruptcy Rules"), for entry of an order (i) authorizing the Debtors to (a)

maintain and renew existing insurance policies and pay all policy premiums and brokers' fees

arising thereunder or in connection therewith,(b)continue insurance premium financing programs,




1 The Debtors and the last four digits of then• respective taxpayer identification numbers include: Kona Grill, Inc.
  (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona
  Texas Restaurants, Inc.(4089); Kona Grill International Holdings, Inc.(1841); Kona Baltimore, Inc.(9163); Kona
  Grill International, Inc.(7911); and Kona Grill Puerto Rico, Inc.(7641). The headquarters and service address for
  the above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.


DOGS LA:321258.7 500~F5/001
                Case 19-10953-CSS              Doc 11     Filed 05/01/19    Page 2 of 15




and (c) pay insurance premium obligations arising thereunder or in connection therewith; and (ii)

authorizing financial institutions to honor all obligations related thereto.

                                            Jurisdiction and Venue

                  1.           The United States Bankruptcy Court for the District of Delaware (the

"Court")has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of12efeNence from the United States Distrzct CouNtfor the Dist~zct ofDelaware,

dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2), and the Debtors confirm their consent pursuant to Rule 9013-1(~ of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the "Local Rules") to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent ofthe parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

                  2.           Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.          The statutory predicates for the relief requested herein are sections 105,

361, 362, 363, 364, 1107 and 1108 of the Bankruptcy Code and Bankruptcy Rule 6003.

                                                   Background

                   4.          On the date hereof(the "Petition Date"), each of the Debtors filed with this

Court a voluntary petition for relief under chapter 11 of the Bankruptcy Code. Concurrently

herewith, the Debtors have filed a motion with this Court requesting joint administration of the

Debtors' chapter 11 cases (the "Cases")for procedural purposes only. The Debtors are operating


                                                        2
DOCS I.,A:321258.7 50045/001
                Case 19-10953-CSS            Doc 11       Filed 05/01/19        Page 3 of 15




their business and managing their properties as debtors and debtors in possession pursuant to

sections 1107(a)and 1108 ofthe Bankruptcy Code. No request has been made for the appointment

of a trustee or an examiner in these cases, and no ofI"icial committee has yet been appointed by the

Office of the United States "Trustee.

                 5.       The factual background regarding the Debtors, including their current and

historical business operations and the events precipitating the chapter 11 filing, is set forth in detail

in the DeclaNation of Christopher J. Wells in SuppoNt of First Day Pleadings (the "First Dav

Declaration"} filed concurrently herewith and fully incorporated herein by reference.2

A.       Insurance Policies

                  6.          In the ordinary course of the Debtors' business, the Debtors maintain

numerous insurance policies providing coverage for, inter alia, commercial general liability, liquor

liability, umbrella liability, property, worker's compensation, and fiduciary liability (collectively,

the "Policies"). A list of the Policies is annexed hereto as Exhibit A. These Policies are essential

to the preservation of the Debtors' business, and assets, and, in many instances, such insurance

coverage is required by regulation, law, or contract that governs the Debtors' business.

         (i)      Direct-Pay Policies

                  7.          The Debtors pay the premiums for certain of its insurance policies (the

"Direct-PaY Policies") directly to the carriers as follows:

                  8.          The Debtors make monthly installment payments directly to Liberty Mutual

Group ("Liberty Mutual"), the carrier of the Debtors' property, general and liquor liability,

Z Capitalized term used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
  Declaration.


 DOCS LA:321258.7 50045/001                              3
                 Case 19-10953-CSS            Doc 11       Filed 05/01/19    Page 4 of 15




umbrella, worker's compensation, and auto coverage. The Debtors are paying their annual

premium to Liberty Mutual through its agent Lockton Companies, LLC ("Lockton"), in the forth

of a down payment, which was scheduled to be paid in April 2019 and has been paid as of the

Petition date. A schedule of premium installments is annexed hereto as Exhibit B. The balance

of the premium is scheduled to be paid over eight monthly installments, from May 2019 through

December 2019. The Debtors are seeking authority to pay the remaining installments as and when

they come due.3

                 9.          In addition, the Debtors' annual premiums for property insurance in Puerto

Rico, issued by Universal Group, Inc.("Universal")for coverage year April 2019 through March

2020 was paid.

        (ii)     The Financed Policies

                 10.         The Debtors obtain an employment practices and fiduciary liability policy

from Chubb ("Chubb"), a primary directors and officers liability policy from Beazley Group

("Beazley"), and an excess directors and officers policy from Argo Group US Inc.("Argo" and

together with Chubb and Beazley, the "Financed Insurance Providers" and, together with Liberty

Mutual, Universal, Sompo and RLI, the "Insurance Providers"). The premiums owed to the

Financed Insurance Providers are financed through the third-party insurance premium finance

agreement discussed below.

                  11.        The Policies are essential to the Debtors' business, and the Debtors believe

it is in the best interests of their estates to permit the Debtors to honor their obligations under their


3   This amount excludes the premium associated with Workers' Compensation, which is addressed in the
    wage/benefit motion filed contemporaneously herewith.

                                                       4
DOGS LA:321258.7 50045/001
               Case 19-10953-CSS            Doc 11    Filed 05/01/19    Page 5 of 15




current insurance contracts (including related annual risk management fees to Lockton of$80,000

per year). Any other alternative would likely require considerable additional cash expenditures

and would be detrimental to the Debtors' efforts to preserve and maximize the value of their

estates.

B.      Premium Financing Agreement

                 12.     The Debtors currently have a prepetition Insurance Premium Finance

Agreement(the "PFA")with an insurance financier, IPFS Corporation(the "Insurance Financier")

in order to finance the cost of the insurance premiums for the employment practices and fiduciary

liability, primary and excess directors and officers policies (the "Financed Policies") as discussed

in paragraph 10 above. In the PFA,the Debtors, among other things, grant the Insurance Financier

security interests in the Financed Policies and the Debtors' unearned premiums, return premiums,

dividend payments and loss payments which reduce unearned premiums under the Financed

Policies and appoints the Insurance Financier "attorney in fact" with respect to the Financed

Policies. A copy of the PFA is attached hereto as Exhibit C.

                  13.        Pursuant to the PFA, the Insurance Financier agreed to pay each Financed

Insurance Provider the entire premium on the respective Financed Policies. In return, the Debtors

paid the Insurance Financier a down payment and ten (10) monthly installments with respect to

the Financed Policies. The interest rate as set forth in the PFA is 7.990% per annum. The

aggregate monthly installment amount paid on account of the PFA is $14,612 per month, which

includes applicable broker's fees. The Financed Policies provide coverage through October 1,

2019. The final payment under the PFA comes due on October 1, 2019. As of the Petition Date,


                                                     5
 ROCS LA321258.7 50045/001
                Case 19-10953-CSS             Doc 11    Filed 05/01/19     Page 6 of 15




the obligations under the PFA are current and the Debtors are seeking authorization to continue

paying premiums in the ordinary course as and when they come due and grant a lien, as set forth

in the PFA, against(a) all money that is or may be due insured because of a loss under any such

policy that reduces the unearned premiums (subject to the interest of any applicable mortgagee or

loss payee),(b) any unearned premium under each such policy,(c) dividends which may become

due insured in connection with any such policy and (d) interests arising under a state gua~a~ltee

fund.

C.      Liquor License Tax Bonds

                  14.     The Debtors are required to obtain a bond in favor ofthe City of Huntsville,

Alabama and the Tennessee Department of Revenue for the privilege of selling alcohol. The bond

secures the Debtors' obligations under the applicable liquor license. While the Debtors intend to

fully comply with their obligations under their liquor licenses, they seek authorization to permit

the above-described taxing authorities to enforce their rights under the applicable bond so that the

Debtors may continue selling alcohol in the jurisdictions.

                                               Relief Requested

                  15.         The Policies are essential to the Debtors' business and the Debtors believe

that it is in the best interests of the estates to continue to pay the amounts due under the Policies

 and the PFA regardless of whether a given payment became due prior to or after the Petition Date.

 Furthermore, the Debtors submit that payment of amounts that come due under the existing PFA

 is within the ordinary course of business. Unless the Debtors are authorized to continue to pay

 pursuant to the Policies and PFA on a monthly basis, Liberty Mutual and the Insurance Financier,


                                                       6
 DOCS LA:321258.7 50045/001
                Case 19-10953-CSS            Doc 11     Filed 05/01/19    Page 7 of 15




as applicable, will have the right to cancel the Policies and the Insurance Financier will be entitled

to recover the unearned premiums from its collateral. The termination ofthe Policies would leave

the Debtors' estates at risk of catastrophic loss if an unforeseen event occurred. To avoid this risk,

the Debtors would need to obtain new insurance policies and pay for the policies, which they may

not be able to obtain at favorable prices, or be required to pay the policies in full, which would in

turn reduce the estates' assets available to pay creditors.

                  16.     The Debtors also seek authority to continue and renew all of the Policies

throughout the duration of these chapter 11 cases. The Debtors submit that the continuation,

renewal or negotiation of these Policies and PFA falls squarely within the ordinary course of their

business. Out of an abundance of caution, the Debtors request that the Court authorize them to

renew the Policies and PFA as they expire in the ordinary course of business, including entering

into a new PFA with the Insurance Financier or other similar premium insurance financing

companies as and when the existing PFA expires post-petition, and to continue making monthly

payments on account of any Policy for which the Debtors make monthly premium payments.

                  17.         Finally, the Debtors request that all applicable banks and other financial

institutions be authorized to receive, process, honor and pay all checks presented for payment and

to honor all fund transfer requests made by the Debtors related to the Policies, whether such checks

 were presented or fund transfer requests were submitted prior to or after the Petition Date. The

 Debtors submit that they will have sufficient cash to promptly pay all obligations, to the extent

 described herein, on an ongoing basis and in the ordinary course of business.




                                                       7
 DOCS LA;321258.7 50045/001
               Case 19-10953-CSS           Doc 11   Filed 05/01/19    Page 8 of 15




                                       Basis For Relief Requested

A.     Payment of I'retniutn Financing Obligations gild Installment Payments is
       Necessa~~ in Order• to Comply with United States Trustee Requirements


                 18.     The Debtors believe that the ordinary course maintenance of their Policies

and insurance financing programs, including payment of all monthly obligations owed to Liberty

Mutual and under the PFA, without further order of the Court, is necessary and essential to the

Debtors' operation of their business during these chapter 11 cases, especially where, as here, the

Debtors' failure to pay their monthly obligations could have severe negative consequences for

their estates and creditors.

                 19.         Liberty Mutual may cancel the Direct-Pay Policies for nonpayment.

Similarly, under the terms of the PFA,the Insurance Financier may cancel the Financed Policies

for nonpayment and may accelerate and declare due and payable the entire unpaid premiums upon

the Debtors' failure to pay the monthly obligation. Because the Debtors are required to maintain

insurance coverage during these chapter 11 cases, a cancellation of the Policies would have

material consequences to the Debtors' business and the chapter 11 process. See U.S. Trustee's

Operating Guidelines at 3 (requiring; maintenance of appropriate insurance coverage). Even if the

Insurance Financier did not immediately cancel the insurance coverage upon the Debtors' default,

the Debtors' failure to pay monthly obligations would result in a depletion of any unearned

premium on the Financed Policies,thereby reducing the Insurance Financier's equity cushion. See,

e.g., In Ne Universal MotoN ExpNess, Inc,, 72 B.R. 208, 210 (Bankr. W.DN.C. 1987); Schwinn

Plan Comm. v. 7NansameNica Ins. Fin. Corp., 200 B.R. 980, 989(Bankr. N.D. Ill. 1996).



                                                    8
DOGS LA:321258.7 50045/001
                 Case 19-10953-CSS             Doc 11    Filed 05/01/19    Page 9 of 15




B.      Payment of Pren3ium Financing Obligations is
        Wari•~~ited Under Bankruptcy Code Sections 361,362 and 363


                  20.          Security interests created by premium finance arrangements generally are

recognized as secured claims in bankruptcy to the extent of the amount of unearned premiums

financed pursuant to such agreements. See In re JIILiquidating Corp., 344 B.R. 875(Bankr. N.D.

I112006); In Ne Big Squaw Mountain CoNp., 122 B.R. 831 (Bankr. D. Maine 1990); TIFCO, Inc, v.

U.S. Repeating Aims Co., 67 B.R, 990, 994-95 (Bankr. D. Conn. 1986); DNabkin v. A.I Credit

CoNp., 9 B.R. 159, 164-66 (Bankr. D.D.C. 1981). As secured creditors, the Insurance Financier

may be entitled to seek relief from the automatic stay, either to cancel the Debtors' insurance

policies or to seek adequate protection oftheir investments. See UniveNsal Motor Express,72 B.R.

at 211 (recognizing that a default under the financing arrangement and the resulting decline in

value of the unearned premiums justified relief from the automatic stay).

                  21.          As a secured creditor, the Insurance Financier may also be entitled to

adequate protection of the value of its security, pursuant to section 361 of the Bankruptcy Code,

to protect it against the diminution in the value of its collateral. Adequate protection may take

many forms,including relieffrom the automatic stay, authority to apply unearned premiums to the

outstanding debt, or continuing to make payments pursuant to the PFA. See TIFCO, 67 B.R. at

999. Moreover, pursuant to the PFA, the Insurance Financier maintains a security interest in the

Debtors' unearned premiums, and therefore the Insurance Financier may be entitled to adequate

protection of its interests in the unearned premiums under section 363(e) of the Bankruptcy Code.

The Debtors' failure to provide such adequate protection -- for example by failing to pay the

ongoing installments due under the PFA -- may constitute cause under section 362(d) of the

                                                        9
DOCS I.,A:321258.7 50045/001
               Case 19-10953-CSS             Doc 11    Filed 05/01/19    Page 10 of 15




Bankruptcy Code for the Insurance Financier to obtain relief from the automatic stay and seek to

terminate the underlying Financed Policies.

                 22.      Even if the Debtors were successful in preventing the Insurance Financier

from lifting the automatic stay to pursue its remedies, such litigation likely would be contested and

thus very costly to the estates. More importantly, if unsuccessful in the automatic stay litigation,

the Debtors may be unable to find a carrier willing to provide similar insurance coverage or a

company willing to finance the premiums without charging significantly higher premiums and

Fees.

C.       Continuation or Renewal of the Policies in the Ordinary Course
         of Business is Warranted Under Bankruptcy Code Sections 363fb) end (c)


                  23.         Under section 363(b)ofthe Bankruptcy Code, a debtor in possession "after

notice and a hearing, may use, sell, or lease, other than in the ordinary course of business, property

ofthe estate[.]" 11 U.S.C. § 363(b)(1). Section 363(c)ofthe Bankruptcy Code authorizes adebtor

in possession to "enter into transactions, including the sale or lease of property ofthe estate, in the

ordinary course of business, without notice or a hearing, and...use property of the estate in the

ordinary course of business without notice or a hearing." 11 U.S.C. § 363(c)(1). Payment of

amounts due under the Direct-Pay Policies and the PFA and the continuation or renewal of existing

Policies falls squarely within the ordinary course of the Debtors' business.

                  24.         Further, even if the continuation and/or renewal of the Policies was not

considered to be ordinary course, under applicable case law,if a debtor's proposed use of its assets

 pursuant to section 363(b) of the Bankruptcy Code represents a reasonable business judgment on



                                                      10
 DOGS LA:321258.7 50045/001
               Case 19-10953-CSS            Doc 11     Filed 05/01/19     Page 11 of 15




the part of the debtor, such use should be approved. See, e.g., Myers v. MaNtin (In Ne Martin), 91

F.3d 389, 395(3d Cir. 1996)(citing Fulton Stcrte Bank v. SchzppeN (In Ne Schipper), 933 F.2d 513,

515 (7th Cir. 1991); Stephens Indus. Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986); In Ne

MontgomeNy Ward Holding CoNp., 242 B.R. 147, 153(D. Del. 1999)("In determining whether to

authorize the use, sale or lease ofproperty ofthe estate under this section, courts require the debtors

to show that a sound business purpose justifies such actions."); In re DelawaNe &Hudson R.R.

Co., 124 B.R. 169, 175-76 (D. Del. 1991)(courts have applied the "sound business purpose" test

to evaluate motions brought pursuant to section 363(b) of the Bankruptcy Code).

                 25.         Moreover, pursuant to section 105(a) of the Bankruptcy Code,"[t]he court

may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title." 11 U.S.C. § 105(a). The basic purpose of section 105(a) is "to assure the

bankruptcy courts power to take whatever action is appropriate or necessary in aid of the exercise

of their jurisdiction." 2 CoLL~Ex ON BANKRUPTCY, § 105.01 (15th ed. rev. 2008). Essentially,

section 105(a) codifies the bankruptcy court's equitable powers.

                 26.         The Policies provide the Debtors with essential insurance coverage. Any

lapse in the coverage to be provided under the Policies could expose the Debtors to substantial

liability, monetary and otherwise,for injuries, damages and penalties for failing to maintain proper

insurance.

                 27.         Therefore, in light of the importance of the Policies, the Debtors should be

permitted to exercise their reasonable business judgment to continue and/or renew the Policies as

they expire.


                                                      11
ROCS LA:321258.7 50045/001
               Case 19-10953-CSS           Doc 11     Filed 05/01/19      Page 12 of 15




D.      Abseizt the Relief Requested the Debtors
        Will Suffer Irnmediate and Irreparable Harm


                 28.      Bankruptcy Rule 6003 provides:

                          Except to the extent that relief is necessary to avoid
                          immediate and irreparable harm, the court shall not, within
                          21 days after the filing of the petition, grant relief regarding
                          the following:...(b)a motion to use, sell, lease, or otherwise
                          incur an obligation regarding property of the estate,
                          including a motion to pay all or part of a claim that arose
                          before the filing of the petition, but not a motion under Rule
                          4001.

See also In Ne FiNst NLCTin. Servs., LLC,382 B.R. 547, 549-50 (Bankr. S.D. Fla. 2008)

(holding that Rule 6003 permits entry of orders on an interim basis to avoid irreparable harm).

                 29.      No court within the Third Circuit has interpreted the "immediate and

irreparable harm" language in the context of Bankruptcy Rule 6003 in any reported decision.

                                                                                                  of
However, the Third Circuit Court of Appeals has interpreted the same language in the context

preliminary injunctions. In that context, irreparable harm has been interpreted as a continuing

harm that cannot be adequately redressed by final relief on the merits and for which money

                                                                                                     h,
damages cannot provide adequate compensation. See, e.g., Norfolk S. Ry. Co. v. City ofPittsburg

235 Fed. Appx. 907,910(3d Cir. 2007)(citing Glasco v. Hills, 558 F.2d 179, 181 (3d Cir. 1977)).

Further, the harm must be shown to be actual and imminent, not speculative or unsubstantiated.

                                                                                           that
See, e.g., Acierno v. New Castle County, 40 F.3d 645, 653-55 (3d Cir. 1994). To the extent

                                                                                                  the
the requirements of Bankruptcy Rule 6003 are applicable to the relief requested in the Motion,

                                                                                                     is
 Debtors submit that for the reasons already set forth herein, the relief requested in this Motion

                                                                                         of
 necessary to avoid immediate and irreparable harm as defined by the Third Circuit Court

 Appeals.

                                                     12
 DOCS LA:321258.7 50045/001
               Case 19-10953-CSS            Doc 11    Filed 05/01/19    Page 13 of 15




                 30.      The Debtors believe that immediate and irreparable harm will result absent

the relief sought herein. Specifically, the payments owing to Liberty Mutual and the Insurance

Financier may be outstanding or soon come due. The Debtors believe that if such obligations are

not paid in a timely manner and on an expedited basis, Liberty Mutual or the Insurance Financier,

as applicable, may seek to terminate the Policies. Specifically, the effect of potential cancellation

of Policies — or even litigation regarding the same —would be devastating to the Debtors' estates,

particularly at the early stages of these chapter 11 cases. Moreover, cancellation of the Policies

would render the Debtors in violation of both the United States Trustee Operating Guidelines and

various state laws, while putting at risk the financing the Debtors need for their businesses.

                 31.      This Court has approved relief similar to that requested herein. See, e.g., In

re Golfsmzth Intl Holdings, Inc., No. 16-12033(CSS)(Docket No. 261)(Bankr. D. Del. Oct. 13,

                                                                                        Del.
2016); In re Spo~~ts AuthoNity Holdings, Inc., 16-10527(MFVJ)(Docket No. 132)(Bankr. D.

Apr. 3, 2016); In re Fresh &Easy, LLC, No. 15-12220 (BLS)(Docket No. 55)(Bankr. D. Del.

                                                                                     Del.
Nov. 5, 2015); In Ne Rac~ioshack CoNp., No. 15-10197 (BLS)(Docket No. 163)(Bankr. D.

Feb. 9, 2015).

                                 Wainer of Bankruptcy Rules 6003 and b004

                  32.         Pursuant to Rule 6003(b) ofthe Federal Rules of Bankruptcy Procedure,"a

 motion to pay all or part of a claim that arose before the filing of the petition" shall not be granted

 by the Court within 21 days of the Petition Date "[e]xcept to the extent that relief is necessary to

 avoid immediate and irreparable harm ...." Fed. R. Bankr. P. 6003(b). For the reasons described

 herein and as supported by the First Day Declaration, the Debtors submit that the requirements of


                                                      13
 DOCS LA:321258.7 50045/001
               Case 19-10953-CSS             Doc 11    Filed 05/01/19    Page 14 of 15




Rule 6003 have been met and that the relief requested in this Motion is necessary to avoid

immediate and irreparable harm to the Debtors and their estates. To implement the foregoing

successfully, the Debtors seek a waiver of the requirements under Bankruptcy Rule 6004,

including the fourteen-day stay of an order authorizing the use, sale, or lease of property under

Bankruptcy Rule 6004(h), to the extent these rules are applicable.

                 33.      Accordingly, the relief requested herein is appropriate under the

circumstances and under Bankruptcy Rule 6003 and 6004(h).

                 34.      To the extent that the Policies, the PFA or related agreements may be

deemed executory contracts within the meaning of section 365 of the Bankruptcy Code, the

Debtors do not at this time seek authority to assume such contracts.

                                                    Notice

                  35.         Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known; (a) the Office of the United States Trustee; (b) Key Bank

National Association and Zions Bank,(c) parties asserting liens against the Debtors' assets, and

(d) the Debtors' thirty largest unsecured creditors on a consolidated basis. As the Motion is

seeking "first day" relief, within two business days after the hearing on the Motion, the Debtors

will serve copies of the Motion and any order entered respecting the Motion as required by Del.

Bankr. LR 9013-1(m). The Debtors submit that, in light of the nature of the relief requested, no

 other or further notice need be given.




                                                       14
 DOCS LA:321258.7 50045/001
               Case 19-10953-CSS         Doc 11     Filed 05/01/19    Page 15 of 15




                                          No Prior Request

                 36.      Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known:(a) the Office of the United States Trustee;(b) Key National

Bank Association and Zions Bank,(c) parties asserting liens against the Debtors' assets, and (d)

the Debtors' thirty largest unsecured creditors on a consolidated basis. As the Motion is seeking

"first day" relief, within two business days after the hearing on the Motion, the Debtors will serve

copies of the Motion and any order entered respecting the Motion as required by Del. Bankr. LR

9013-1(m). The Debtors submit that, in light of the nature of the relief requested, no other or

further notice need be given.

                  WHEREFORE,the Debtors respectfully request entry of an interim and final

order (i) granting the relief requested herein and (ii) granting the Debtors such other and further

relief as the Court deems just and proper.




Dated: Apri130, 2019                        PACHULSKI STANG ZIEHL &JONES LLP

                                                                r         ';
                                                               ~~.            _ _.,
                                             Jey V. Richards(CA Bar No. 102300)
                                             Ja s E. O'Neill(DE Bar No. 4042)
                                             John W. Lucas(CA Bar No. 271038)
                                             919 N. Market Street, 17th Floor
                                             Wilmington, DE 91899
                                             Tel: (302)652-4100
                                             Fax:(302) 652-4400
                                              -mail: jrichards@pszjlaw.com
                                                     joneill@pszjlaw.com
                                                     jLucas@pszjlaw.com

                                             Proposed Attorneys for Debtors and Debtors in
                                             Possession

                                                   15
 DOCS LA:321258.7 50045/001
